Citation Nr: 1800182	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  12-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.  

2. Entitlement to service connection for a bilateral knee disorder.  

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2012 rating decisions issued by RO. 

In September 2013, the Veteran testified at a hearing before the undersigned at the RO. A transcript of the hearing is included in the electronic case file.

The Board remanded the issue in April 2014 and October 2014 for additional development. 

In April 2015, the Board denied the Veteran's claims. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In April 2017, the Court issued a Memorandum Decision vacating the Board's April 2015 decision and remanded the appeal to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The Veteran was previously represented by the Texas Veterans Commission (TVC). In August 2016, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of attorney John S. Berry. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2017 Memorandum Decision, the Court found that the Veteran had identified evidence in the record that compels VA to comply with its duty to assist in obtaining relevant and identified medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must make further attempt to obtain copies of complete treatment records from the VA Medical Center (VAMC) in Palm Springs, California beginning in 1975. The AOJ must make as many requests as are necessary until the desired information is obtained. If the AOJ concludes the records do not exist or that further efforts to obtain the records would be futile, such findings should be documented in the file and the Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. After completing the indicated development, readjudicate the claims on appeal.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




